DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 8-12 on page 15 of the specification have been renumbered as 9-13 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 is incomplete. It is unclear what the claimed scope is. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pennington (US 9,117,558 B1).
For claim 1, Pennington discloses a method of drying transport and/or storage containers for radioactive waste (abstract) comprising the steps of: a) draining or pumping residual water out of the container 103 holding the nuclear waste (col. 6, line 67 to col. 7, line 5, col. 8, lines 20-23, Fig. 2, box 203); b) evacuating gas from the interior of the drained or pumped out container interior (col. 8, lines 24-25, Fig. 2,  box 204); c) thereafter feeding an inert gas into the drained or pumped out container interior while continuing to evacuate gas from the container interior (col. 8, lines 26-28, Fig. 2, box 205); and d) controlling a rate of evacuation and/or of a rate of infeed of the inert gas such that an inert-gas content in the container interior is 50 to 95% by volume (during feeding the inert gas to displace or evacuate the gas from the container, the inert gas content in the container will necessarily amounts to 50 to 95% range by volume).    
For claim 2, Pennington discloses wherein in step b) the container interior is evacuated to a pressure of 8 to 30 mbar, before step c) is commenced (col. 3, lines 37-39 discloses a pressure of 10 mbar).  
For claim 7, Pennington discloses wherein, once a predetermined degree of dryness has been reached in the container interior, the evacuation is terminated and then inert gas or gaseous helium is fed into the container interior until a predetermined pressure is achieved therein (col. 5, lines 16-25).  
For claim 9, Pennington discloses wherein in step c) the container interior is filled with inert gas to an interior pressure of 850 to 1100 mbar (col. 5, lines 21-25 disclose atmospheric pressure which is known as 1013.25mbar).
For claim 10, Pennington discloses the inert gas helium is fed in into the upper region of the container (Fig. 1, inlet path 105, claim 12).  
For claim 13,  Pennington discloses wherein the inert gas is helium (claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US 9,117,558 B1).
The method of Pennington as above includes all that is recited in claim 6 except for wherein step c) is carried out over a period of at least 3 hours. Pennington discloses a non-reactive gas can be released and/or injected into the spend fuel container and be circulated through the recirculation path to facilitate the controlling and/or modulation of temperature levels in the spent fuel container (col. 8, lines 26-33). The duration of time to supply the non-reactive gas (i.e. inert gas) is a result effective variable in that change the time duration of inert gas supply changes the temperature levels in the container which affects the dryness of the radioactive waste. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify method of Pennington to include the step of by carrying out step c) over a period of at least 3 hours as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US 9,117,558 B1) in view of Hummel et al. (US 2017/0154690 A1).
 	The method of Pennington as above includes all that is recited in claims 11-12 except for wherein the evacuation of gas from the container interior is carried out in a lower region of the container through an evacuation lance; wherein the evacuation of gas and the introduction of inert gas are carried out with at least one double lance made up of an outer tube and a longer inner tube surrounded by the outer tube, wherein the inner tube extending into a lower region of the container and the outer tube opening into an upper region of the container.  Hummel et al. disclose a method of drying transport and/or storage container comprising evacuation of gas from the container interior (paragraph [0009]), wherein the evacuation of gas from the container interior is carried out in a lower region of the container through an evacuation lance 232; wherein the evacuation of gas and the introduction of inert gas are carried out with at least one double lance 234, 236 made up of an outer tube 234 and a longer inner tube 236 surrounded by the outer tube 234 (Fig. 4), wherein the inner tube 236 extending into a lower region of the container 222 and the outer tube 234 opening into an upper region of the container 222 (Fig. 4, paragraph [0034]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Pennington to include wherein the evacuation of gas from the container interior is carried out in a lower region of the container through an evacuation lance; wherein the evacuation of gas and the introduction of inert gas are carried out with at least one double lance made up of an outer tube and a longer inner tube surrounded by the outer tube, wherein the inner tube extending into a lower region of the container and the outer tube opening into an upper region of the container as taught by Hummel et al. in order to effectively remove water from the container to improve drying efficiency. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY